IN RESPONSE TO APPLICATION FOR REHEARING.
MAYFIELD," J.
The statement, in the opinion that there was no evidence as to how the accident happened; except that of the defendant’s which was excluded, was inaccurate. There was the testimony of another witness by the same name as plaintiff, who did testify that he saw the accident; and his testimony as to theomatter was as follows: “I saw the timber thrown on him ; a negro threw it off from the top of the tipple, from the top house on the -Barney Coal Company tipple.”
This evidence, however, does not at all affect the result of this appeal. This did not show that the negro was a servant or an agent of the defendant, nor that, in throwing the timber off, he was acting in the line or scope of his authority, as is alleged in the complaint. So far as this evidence is concerned, the negro could as well have been the servant or agent of no one in particular, or the servant or agent of a third party, as that of the defendant, in throwing off the tie. This evidence is wholly silent as to the capacity in which the negro was acting, in throwing the timber.
There was no evidence having the slightest tendency to show that the person who threw the timber off was therein the servant or agent of the defendant, or, if such servant or agent, that he was, in so doing, acting within the line and scope of his authority. That fact was an actual, and of course a material, allegation of the complaint; and, as there was no proof whatever to support it, it could not be established, and the plaintiff could not recover.